NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-50263

                Plaintiff-Appellee,             D.C. No. 3:13-cr-02734-LAB

 v.
                                                MEMORANDUM*
JOSE ISRAEL LOPEZ-DIAZ,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                    Larry A. Burns, District Judge, Presiding

                             Submitted June 26, 2017**

Before:      PAEZ, BEA, and MURGUIA, Circuit Judges.

      Jose Israel Lopez-Diaz appeals from the district court’s judgment and

challenges the 57-month sentence imposed upon remand following his guilty-plea

conviction for importation of methamphetamine, in violation of 21 U.S.C.

§§ 952 and 960. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In 2014, Lopez-Diaz appealed the district court’s denial of a minor role

adjustment under U.S.S.G. § 3B1.2. This court vacated Lopez-Diaz’s sentence and

remanded for resentencing in light of the 2015 amendment to the minor role

Guideline. On remand, the district court considered the five factors enumerated in

the amendment and again denied a minor role adjustment. Lopez-Diaz now

appeals, arguing that the court incorrectly interpreted and inadequately considered

the five factors. We review the district court’s interpretation of the Guidelines de

novo. See United States v. Quintero-Leyva, 823 F.3d 519, 522 (9th Cir. 2016).

      The record reflects that the court fully considered and properly applied to

Lopez-Diaz’s case each of the five factors. The court also conducted the required

comparative analysis between Lopez-Diaz and his co-participants, and evaluated

whether Lopez-Diaz was “substantially less culpable than the average participant”

in light of the totality of the circumstances. See U.S.S.G. § 3B1.2 cmt. n.3(A), (C);

Quintero-Leyva, 823 F.3d at 523. The court did not err in evaluating Lopez-Diaz’s

entitlement to a minor role reduction under the amended Guideline.

      Lopez-Diaz also argues that the 57-month sentence is substantively

unreasonable. The district court did not abuse its discretion. See Gall v. United

States, 552 U.S. 38, 51 (2007). The below-Guidelines1 sentence is substantively


1
 Although the district court calculated the Guidelines range as 57-71 months, the
correctly calculated range was 70-87 months. Lopez-Diaz did not object to this
miscalculation in the district court, nor does he raise it on appeal. Because the

                                          2                                    16-50263
reasonable in light of the 18 U.S.C. § 3553(a) factors and the totality of the

circumstances. See Gall, 552 U.S. at 51.

      AFFIRMED.




error favored Lopez-Diaz, we see no reason to remand. See United States v.
Dallman, 533 F.3d 755, 761-62 (9th Cir. 2008) (describing plain error standard).

                                           3                                     16-50263